Dissenting Opinion.
Todd, J.
This was a suit instituted to annul an order for the sale;of succession,property, and the sale made thereuuder, and to recover the. lands purporting to have been conveyed by said sale; and the suit is against the party provoking the sale and the adjudicatee of the sale, and those who hold under her by mesne conveyance.
*69Among the grounds for the dismissal of the appeal, I find one substantially to the effect:
That all the parties to the suit in the lower court are not made parties to the appeal.
As the basis of the title to the lands held respectively by the several defendants was the succession sale mentioned, and the main and controlling object of the suit was to have the sale in question annulled, it is evident that all the defendants had a joint interest in the result of the suit, and were proper, if not necessary, parties to the same. The suit was not merely a cumulation of separate demands against different parties, between whom there was no privity or joint interest.
The record shows that there are a dozen or more defendants in the suit; that a judgment was rendered against a number of them on the 14th of April, 1883; another judgment was rendered against certain others of them on the 28th of February, 1885, and against the remaining defendants on the 22d of May, 1885 — being at different terms of the court.
The only appellants to this Court are the defendants against whom the last judgment was rendered. The other defendants, against whom the previous judgments were rendered, were never cited as appellees, and the plaintiffs-urge that these last referred to are not therefore parties to this appeal, and that the appeal should therefore be dismissed.
This is met by the appellants’ counsel by the contention that since the statute was passed, providing that appeal bonds should be made payable to the clerk, and this appeal having been taken by motion in open court, that all who are not appellants are necessarily appellees, and refers to 26 Ann. 220, 312, 356; 23 Ann. 370.
This would undoubtedly be correct if the judgment had been rendered again stall the defendants at the same term of the court, and the appeal had been taken by these appellants in open court at the same term.
By a Action of law all parties to such judgments are considered as present in court during the entire term at which the judgment is rendered, and thereby are affected by the appeal. But it has been repeatedly held, and may now be considered settled, that an appeal taken in open court at a term different from that at which the judgment was rendered, does not of itself make parties to the appeal the parties to such judgment. They must be cited. Hardy vs. Heaerson, 27 Ann. 95; Wheeler & Pierson vs. George A. Peterkin et al., not yet reported, and authorities there cited. . There was no citation to the *70parties to these prior judgments, nor to any of them, and therefore they are not before this court.
Among others not cited nor made parties to the appeal is Amelia E. Keller (Widow Gallager), who is charged as having fraudulently procured the order for the sale of the property of the succession, and purchased it illegally, and whose purchase is the very foundation of all the rights that the defendants claim to their respective properties, and who, according to the record, stands bound to them as warrantor.
To say nothing of the other parties to the suit, I cannot well conceive how this court could pass on the validity of the sale in question when the party who procured the order for the sale and the purchaser at such sale is not before us.
One of the counsel for the appellant, in his brief, describes Mrs. Keller (quoting), “asa necessary co-defendant in the suit” with his client.
The motion to dismiss, therefore, in my opinion, should prevail.
I therefore dissent from the opinion and decree of the majority maintaining the appeal, and thus dissenting on this point, I take no part in the opinion and decree relating to the merits of the controversy .